BROWN, J.
Plaintiff, as administrator o-f the estate of Clara M. Fennell, sues to recover the value of a -certificate of deposit in defendant bank, -which plaintiff alleges defendant bank has converted to- its own use. The answers allege that the deposit was the money of defendant Mrs. Philip Schenk, and that -deceased held the -certificate of deposit as trustee for sai-d defendant. Plaintiff moved for judgment on the pleadings, on the ground that the answers state no- defense, and from an order denying" the motion •plaintiff appeals.
An order denying judgment on the pleadings is an interlocutory- order, and is not appealable. Warwick v. Bliss (S. D.) 216 N. W. 865. Persons v. Simons, 1 N. D. 243, 46 N. W. 959.
The appeal is dismissed.
B-URCH, P. J., and PCXLLEY, SHERWOOD, and CAMPBELL, JJ., concur.